Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending.
	All of the objections and rejections have been withdrawn in view of applicant’s amendments.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 1, the prior art of record does not teach or suggest the limitations “a second step of generating a table indicating, for a power amplifier having various operating bandwidth and power characteristics, a maximum number Pi of beams that the amplifier is able to deliver and an average capacity allocated to each beam, depending on various amplifier sharing schemes; 
a third step of forming groups of beams, each group being characterized by an average value of the capacity of the beams forming the group in question, and determining a number of amplifiers required in each group to deliver all of the beams forming this group; 
a fourth step of allocating available resources by distributing, the various beams between various amplifiers, the beams assigned to a given amplifier being determined 
The reference, EP 1973240 to Malarky et al. (“Malarky”), is the closest prior art of record.  It teaches a method of flexibly allocating capacity in a satellite coverage area for a multi-beam communication system and further discloses a table illustrating different configurations of antenna feeds, power, spectrum, and capacity.  However, Malarky does not teach or suggest the above-identified claim limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414